EXHIBIT (17)(a)(iii) EATON VANCE MICHIGAN MUNICIPAL INCOME FUND Supplement to Prospectus dated December 1, 2010 EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND Supplement to Prospectus dated February 1, 2011 The Board of Trustees of the funds named above (each a "Fund" and together the "Funds") recently approved a proposal to reorganize the Funds into Eaton Vance National Municipal Income Fund, a series of Eaton Vance Municipals Trust with substantially the same investment objective as the Funds. Proxy materials describing the proposed reorganization are expected to be mailed in May 2011 to each Funds record date shareholders. If shareholders of a Fund approve that Funds reorganization, that reorganization is expected to be completed in the second quarter of 2011. For additional information regarding the investment strategies and principal risks of National Municipal Income Fund, please see that funds summary prospectus, which can be located at http:// funddocuments.eatonvance.com. After the close of business on April 14, 2011, each Fund will be closed to new investors. March 22, 2011 5067-3/11 MIRIPS Eaton Vance California Municipal Income Fund Class A Shares - EACAX Class B Shares - EVCAX Class C Shares - ECCAX Class I Shares - EICAX Eaton Vance Massachusetts Municipal Income Fund Class A Shares - ETMAX Class C Shares - ECMMX Class I Shares - EIMAX Eaton Vance New York Municipal Income Fund Class A Shares - ETNYX Class B Shares - EVNYX Class C Shares - ECNYX Class I Shares - EINYX Eaton Vance Ohio Municipal Income Fund Class A Shares - ETOHX Class C Shares - ECOHX Class I Shares - EIOHX Eaton Vance Rhode Island Municipal Income Fund Class A Shares - ETRIX Class B Shares - EVRIX Class C Shares - ERICX Class I Shares - EIRIX Mutual funds providing tax-exempt income Prospectus Dated February 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 California Fund 3 Massachusetts Fund 7 New York Fund 11 Ohio Fund 15 Rhode Island Fund 19 Important Information Regarding Fund Shares 23 Investment Objectives & Principal Policies and Risks 24 Management and Organization 26 Valuing Shares 27 Purchasing Shares 27 Sales Charges 30 Redeeming Shares 32 Shareholder Account Features 33 Additional Tax Information 34 Financial Highlights 36 California Fund 36 Massachusetts Fund 38 New York Fund 40 Ohio Fund 42 Rhode Island Fund 44 Eaton Vance State Municipal Income Funds 2 Prospectus dated February 1, 2011 Fund Summaries California Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax and California state personal income taxes. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 30 of this Prospectus and page 22 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.
